ORDER

PROST, Circuit Judge.
Thomas E. Baumgarten moves to vacate the orders of the Court of Appeals for Veterans Claims in case 00-161 and to remand for further proceedings consistent with Wilson v. Principi, 391 F.3d 1203 (Fed.Cir.2004). The Secretary opposes. Baumgarten replies.
Baumgarten appeals a series of orders that granted-in-part and denied-in-part Baumgarten’s applications for attorney fees. One of the issues is the compensation rate for a non-attorney representative. Our decision in Wilson addressed that issue. Thus, vacatur and remand are appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The motions to vacate and remand are granted.
(2) Each side shall bear its own costs.